09/09/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0381



                            No. DA 21-0381


STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

CLAYTON DOUGLAS KIRN,

           Defendant and Appellant,

                                ORDER

     Upon consideration of Appellant’s unopposed motion for extension

of time, and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time until October 28, 2022, within which to prepare, file, and serve

Appellant’s opening brief on appeal.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                   September 9 2022